Memorandum of decision on motion to erase from docket.
MUNGER, J.
The return shows service of the writ upon the defendant by leaving a copy at his usual place of abode in this State. At the time he was not an inhabitant or resident of this State but. was a resident of Florida. The motion to erase, however, must be denied because it is not the proper proceeding. “A motion to erase the case from the docket will only be granted when it clearly appears from the record that the court is without jurisdiction.” Reilly vs. Pepe Co., 108 Conn. 436, 443. Of course this is not saying that the defendant is not without remedy, but as it does not appear upon the face of the record that the court is without a jurisdiction and because in fact its want of jurisdiction is based on facts outside the record, the motion as above stated to erase the case from the docket must be denied upon the authority of the Reilly case cited.